Citation Nr: 1144736	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-32 644	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for bilateral foot disability.

2.  Entitlement to a disability evaluation in excess of 20 percent for cervical spine disability.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the California National Guard from May 1996 to September 1997, when he accepted a commission in the United States Army.  He had active service in the Army from September 1997 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claims for increased ratings for his bilateral foot and cervical spine disabilities, as well as his claim for service connection for headaches.

In May 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript is in the claims file.  

The issues of entitlement to service connection for tarsal tunnel syndrome, and whether new and material evidence sufficient to reopen the claims for peripheral neuropathy in the lower extremities has been submitted, have been raised by the record, but those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

In this case, a Statement of the Case (SOC) was issued in August 2006, and Supplemental Statements of the Case (SSOCs) were issued in December 2006, February 2009, and January 2010.  The last SSOC addressed VA treatment records dated up to October 2009.  In May 2011, the appellant underwent a VA general medical examination.  In addition to the report from that examination, the claims file also contains VA treatment records dated between November 2009 and June 2011.  No Supplemental Statement of the Case (SSOC) was issued after these records were added to the claims file.

The case was thereafter transferred to the Board in September 2011.  The RO was in receipt of the Veteran's above-described VA treatment records and VA examination report prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA medical information was newly obtained by the RO and was not addressed in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after additional VA medical records were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

The appellant contends that the currently assigned 10 percent evaluation does not reflect the extent and severity of his bilateral foot disabilities.  He maintains that the diagnoses of metatarsalgia and tarsal tunnel syndrome are part and parcel of his service-connected foot disabilities.  However, in this case, the record is not clear as to whether any diagnoses other than pes planus, plantar fasciitis and hammertoes are considered part and parcel of the service-connected bilateral foot disability.  The medical evidence of record does not address the extent to which the appellant's symptomatology for one foot diagnosis overlaps that from another diagnosis.  Therefore, a medical opinion that addresses these matters is needed on remand.

The Board notes that the appellant has repeatedly requested a VA medical examination in connection with his claim for service connection for a headache disorder.  To date, he has not been afforded such an examination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service medical treatment records contain notations of headaches and there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed condition while he was in service that have continued to the present.  The appellant has presented written statements and testimony to that effect.  In addition, there is VA medical evidence showing treatment for headaches.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed disorder within one year of service, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

The appellant has reported private provider medical treatment after his September 2000 separation from service.  In particular he has reported receiving treatment at the Southwest Ankle and Foot Specialists, chiropractic treatment and physical therapy.  VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of the relevant private and VA treatment records since 2003 not already of record and associate said records with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA orthopedic examination that included specific examination of his feet and of his cervical spine in October 2009 - more than two years ago.  The appellant has indicated in written statements and in his May 2011 hearing testimony that these disabilities have worsened.  Therefore, additional VA examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), the implementing regulations found at 38 C.F.R. § 3.159 (2011) and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his claimed conditions since 2003, and secure all available relevant reports not already of record from those sources.  In particular, obtain the reports from the Southwest Ankle and Foot Specialists and from any private chiropractors and physical therapists who have treated the appellant.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA orthopedic examination to determine the nature, severity, and extent of his current cervical spine pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent X-ray, CT scan, and MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner should identify objective manifestations attributable to the appellant's service-connected cervical spine disability.  The examiner should note the range of motion for the cervical spine in degrees and should state what is considered normal range of cervical spine motion.  The examiner should record whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner should describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the cervical spine should be described in detail.  If degenerative disc disease is present, the examiner must state whether or not there is an etiologic relationship between the cervical degenerative disc disease and service or any service-connected disability.

The examiner should describe to what extent, if any, the appellant has any cervical spine deformity, any degenerative changes, an altered grip or reduced function in the upper body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should be requested to describe whether any reported pain significantly limits the function of the appellant's neck during flare-ups or when the neck is used repeatedly.  Any limitation of neck function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected neck disability has upon appellant's daily activities.  The examiner should identify symptoms due to disc syndrome in the neck, if any, and describe the nerve(s) affected, or seemingly affected by any documented nerve root compression.  The symptoms should be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.  The degree of functional impairment or interference with daily activities, if any, by the service-connected neck disability should be described in detail (e.g., any lifting restrictions).  

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination by a VA podiatrist to determine the nature, severity and extent of his current service-connected bilateral foot pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging/radiology results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationales for all conclusions reached.

In conjunction with the examination, the appellant should be asked to identify all affected areas and symptomatology in terms of frequency, duration, and extent of the symptoms.  All indicated studies should be completed.  

The podiatrist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  
      (a)  Is the appellant currently diagnosed with any chronic foot disorder in either foot?  
      (b)  If so, state each diagnosis for each foot and state which symptoms are associated with each diagnosis.  Indicate whether any symptomatology overlaps.
      (c)  Are any of the Veteran's currently documented foot complaints or findings symptoms of a neurological condition as opposed to some other pathology?  
      (d)  If there is neurological pathology, identify the correct diagnosis and state whether any portion of said pathology is related to his service-connected foot conditions or to the service-connected lumbar spine disability or to any other service-connected disability, including by way of aggravation.  
      (e)  What is the extent of the limitation of the appellant's function of his feet, including gait impairment and pain on use of the feet?  In particular, the examiner should indicate whether the appellant has:
(1)  mild symptoms relieved by built-up shoe or arch support (unilateral or bilateral);
(2)  moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet (unilateral or bilateral);
(3)  severe symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (unilateral or bilateral); or,
(4)  pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances (unilateral or bilateral).
(5)  all toes hammertoes (unilateral or bilateral).

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's bilateral foot disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing all of the above development action, arrange for a review of the appellant's claims file by a neurologist in order to determine the nature, onset date, and etiology of the appellant's claimed headaches.  The reviewing doctor should consider the information in the claims file to provide an opinion as to the onset date and etiology of the appellant's claimed headaches.  The reviewer should offer an opinion as to the medical probabilities that any current chronic headaches are attributable to the appellant's military service or to any service-connected disability.  The reviewer must discuss any in-service diagnosis of migraine or tension headaches, and all other pertinent pre-service, in-service and post-service clinical findings.

Advise the reviewer that, in addition to direct service connection based upon incurrence of a disability in service, service connection may be established on a secondary basis for a later-manifested disability which is proximately due to or the result of service-connected disability, where a current disability has been either caused by or aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected disability, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation, and over and above any natural progression of the latter condition.

The neurologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:  
      (a)  Is the appellant currently diagnosed with any chronic headaches disorder? 
      (b)  What is the likelihood, based on what is medically known about headaches, that the appellant's current headache disorder, if any, was directly caused by any occurrence or incident related to the appellant's military service from September 1997 to September 2000?
      (c)  Is it at least as likely as not, based on what is medically known about headache disorders, that any headaches documented in service were symptoms of a neurological condition as opposed to some other pathology?
      (d)  On the basis of the clinical record and the known development characteristics of any diagnosed headache disorder, can it be concluded that any portion of the appellant's claimed headache disorder is related to his service-connected cervical spine disability or any other service-connected disability, including by way of aggravation?  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed headache disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Any additional development suggested by the evidence should be undertaken.  If the neurologist determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

8.  Upon receipt of each one of the VA medical reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include whether a separate evaluation is warranted for radiculopathy of the cervical or lumbar spine and whether a separate evaluation is warranted for the hammertoes.

10.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

